Case 3:20-cv-02895-C Document 1-1 Filed 09/18/20   Page 1 of 25 PageID 12




                         EXHIBIT A



           INDEX OF STATE COURT DOCUMENTS
     Case 3:20-cv-02895-C Document 1-1 Filed 09/18/20          Page 2 of 25 PageID 13
                                   EXHIBIT A


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

JUSTIN CARRASCO and                          §
TAYLOR DAVIS,                                §
                                             §
         Plaintiffs,                         §
                                             §
v.                                           §               Civil Action No. 3:20-CV-2895
                                             §
AUTOFLEX LEASING—DALLAS I,                   §
LLC d/b/a AUTOFLEX LEASING and               §
TEXAS TRUST CREDIT UNION,                    §
                                             §
         Defendants.                         §

                      EXHIBIT A TO NOTICE OF REMOVAL
                  INDEX OF DOCUMENTS FILED IN STATE COURT

         DATE                      DOCUMENT                      PAGES        EXHIBIT

          N/A            Docket Sheet of State Court           APP. NO. 3 -     A-1
                         Lawsuit                               APP. NO. 5

     August 21, 2020     Plaintiffs’ Original Petition and     APP. NO. 6 -     A-2
                         Request for Disclosure                APP. NO. 19
                         (“Complaint”)

     August 25, 2020     Letter Correspondence issued by       APP. NO. 20      A-3
                         Court regarding dismissal docket

 Augustr 28, 2020        TEX. R. CIV. P. 11 letter            APP. NO. 21 -     A-4
                         agreement accepting service          APP. NO. 24
                         signed by counsel




EXHIBIT A TO NOTICE OF REMOVAL                                                    APP. 1
  Case 3:20-cv-02895-C Document 1-1 Filed 09/18/20   Page 3 of 25 PageID 14
                                EXHIBIT A


Dated: September 18, 2020                Respectfully submitted,


                                       By: /s/ Benton Williams II
                                          BENTON WILLIAMS II
                                          Texas Bar No. 24070854

                                          100 Crescent Court, Suite 700
                                          Dallas, Texas 75201
                                          Telephone: (214) 785-6205
                                          Facsimile: (214) 785-6485
                                          BW@bentonwilliamspllc.com

                                          Attorney for Autoflex Leasing—Dallas
                                         I, LLC d/b/a Autoflex Leasing




EXHIBIT A TO NOTICE OF REMOVAL                                            APP. 2
Case 3:20-cv-02895-C DocumentEXHIBIT
                              1-1 FiledA-1
                                        09/18/20   Page 4 of 25 PageID 15




                                                                            APP. 3
Case 3:20-cv-02895-C DocumentEXHIBIT
                              1-1 FiledA-1
                                        09/18/20   Page 5 of 25 PageID 16




                                                                            APP. 4
Case 3:20-cv-02895-C DocumentEXHIBIT
                              1-1 FiledA-1
                                        09/18/20   Page 6 of 25 PageID 17




                                                                            APP. 5
                            EXHIBIT A-2
Case 3:20-cv-02895-C Document 1-1 Filed 09/18/20   Page 7 of 25 PageID 18




                                                                            APP. 6
                            EXHIBIT A-2
Case 3:20-cv-02895-C Document 1-1 Filed 09/18/20   Page 8 of 25 PageID 19




                                                                            APP. 7
                            EXHIBIT A-2
Case 3:20-cv-02895-C Document 1-1 Filed 09/18/20   Page 9 of 25 PageID 20




                                                                            APP. 8
                             EXHIBIT A-2
Case 3:20-cv-02895-C Document 1-1 Filed 09/18/20   Page 10 of 25 PageID 21




                                                                             APP. 9
                             EXHIBIT A-2
Case 3:20-cv-02895-C Document 1-1 Filed 09/18/20   Page 11 of 25 PageID 22




                                                                         APP. 10
                             EXHIBIT A-2
Case 3:20-cv-02895-C Document 1-1 Filed 09/18/20   Page 12 of 25 PageID 23




                                                                         APP. 11
                             EXHIBIT A-2
Case 3:20-cv-02895-C Document 1-1 Filed 09/18/20   Page 13 of 25 PageID 24




                                                                         APP. 12
                             EXHIBIT A-2
Case 3:20-cv-02895-C Document 1-1 Filed 09/18/20   Page 14 of 25 PageID 25




                                                                         APP. 13
                             EXHIBIT A-2
Case 3:20-cv-02895-C Document 1-1 Filed 09/18/20   Page 15 of 25 PageID 26




                                                                         APP. 14
                             EXHIBIT A-2
Case 3:20-cv-02895-C Document 1-1 Filed 09/18/20   Page 16 of 25 PageID 27




                                                                         APP. 15
                             EXHIBIT A-2
Case 3:20-cv-02895-C Document 1-1 Filed 09/18/20   Page 17 of 25 PageID 28




                                                                         APP. 16
                             EXHIBIT A-2
Case 3:20-cv-02895-C Document 1-1 Filed 09/18/20   Page 18 of 25 PageID 29




                                                                         APP. 17
                             EXHIBIT A-2
Case 3:20-cv-02895-C Document 1-1 Filed 09/18/20   Page 19 of 25 PageID 30




                                                                         APP. 18
                             EXHIBIT A-2
Case 3:20-cv-02895-C Document 1-1 Filed 09/18/20   Page 20 of 25 PageID 31




                                                                         APP. 19
                             EXHIBIT A-3
Case 3:20-cv-02895-C Document 1-1 Filed 09/18/20   Page 21 of 25 PageID 32




                                                                         APP. 20
                             EXHIBIT A-4
Case 3:20-cv-02895-C Document 1-1 Filed 09/18/20   Page 22 of 25 PageID 33




                                                                         APP. 21
                             EXHIBIT A-4
Case 3:20-cv-02895-C Document 1-1 Filed 09/18/20   Page 23 of 25 PageID 34




                                                                         APP. 22
                             EXHIBIT A-4
Case 3:20-cv-02895-C Document 1-1 Filed 09/18/20   Page 24 of 25 PageID 35




                                                                         APP. 23
                             EXHIBIT A-4
Case 3:20-cv-02895-C Document 1-1 Filed 09/18/20   Page 25 of 25 PageID 36




                                                                         APP. 24
